Case:19-17633-KHT Doc#:3 Filed:09/04/19 Entered:09/04/19 00:56:58 Pagel of 4

PETROSHARE CORP.

 

Minutes of a Special Meeting
of the Board of Directors

 

A special meeting of the Board of Directors (“Board”) of PetroShare Corp., a Colorado corporation
(the “Company”), was held on March 25, 2019 via conference call. The meeting was called to order
by the Chairman, Bill Conrad, at 2:05 PM Mountain Time.

 

The following members of the Board were present at the meeting: Bill Conrad, Steve Foley, Fred
Witsell, and Douglas Harris, and Scott Chandler attended via conference call.

Mr. Conrad called for a waiver of notice of meeting and all agreed. Mr. Conrad noted the recent
resignation of three members of the Board, each affiliated with either Providence Wattenberg or
5NR Wattenberg, lenders under the Secured Credit Agreement (“Lenders”), and declared that a
quorum was present for the purposes of the Board meeting.

Mr. Conrad asked that Mr. Foley act as the recording secretary for the meeting.
Item 1; D&O Insurance Renewal

Mr. Witsell informed the Board that the Company’s Directors’ and Officers’ (“D&O”) Insurance
is due to expire on March 29, 2019. He explained that management had taken steps to apply for a
renewal of the existing policy and had received an offer from IMA representing the current group
of underwriters to bind coverage on the same terms and limits as the prior year. The premium for
the new policy would be $415,000 and they would look at the possibility of the premium being
financed over 12 months.

The Board then discussed the necessity of maintaining adequate D&O coverage in order to be able
to attract and retain qualified individuals to serve in those capacities. Following the discussion,
Mr. Witsell made a motion for the Board to authorize and empower management of the Company
to take all necessary actions to renew the Company’s D&O insurance for up to one year on the
same terms and conditions as the existing policy, including paying or making arrangements for
paying the required premium on that policy. Mr. Harris seconded the motion and it was
unanimously approved.

Item 2: Proposed Restructuring

Mr. Conrad next reiterated that the three Lender-appointed members of the Board tendered their
resignation on March 22, 2019. Mr. Conrad suggested that this move may be a prelude by the
Lenders to remove any appearance of a conflict of interest in order that they can pursue legal action
to collect the amounts remaining under the Secured Credit Agreement. He reminded the Board
that the lenders currently hold approximately $15.5 million of the proceeds of the recent non-op
sale in an escrow account in order to protect their position under the Agreement.

68220051.2
Case:19-17633-KHT Doc#:3 Filed:09/04/19 Entered:09/04/19 00:56:58 Page2 of 4

Mr. Conrad also informed the Board that Providence Energy LP and the Lenders had formally
terminated negotiations under the February 8, 2019 Non-Binding Term Sheet, terminated the
Limited Consent for the sale of Non-Op assets effective March 15, 2019 and that the Lender was
going to apply the Non-Op sale proceeds against the senior loan balance.

Mr. Conrad continued by saying that in terminating the negotiations, the Lender group and the
potential equity group cited the recent dramatic changes in the Colorado political climate reflected
in the proposed SB 19-181 which seeks to change the charter and direction of the Colorado Oil
and Gas Conservation Commission and the potential detriment to local oil and gas development.
He also noted the recently-approved 6 month moratorium on new drilling permits in Adams
County, Colorado, where the bulk of the Company’s properties are located. Mr. Witsell added that
he and Mr. Foley had a call on Friday afternoon, March 22, 2019 with the Administrative Agent
for the Lenders during which the representatives of the Administrative Agent suggested that the
Company consider other re-capitalization options including, but not limited to, filing a friendly
Chapter 11 bankruptcy and then working with the Lenders to file a pre-packaged or similar
reorganization plan to address trade debt, the senior loan and the unsecured noteholders.

Mr. Witsell continued by discussing the option to identify and obtain private equity to re-capitalize
the Company. He also mentioned a potential sale of Shook production and other assets to Great
Western or others. Following the comments by Messrs. Conrad and Witsell, a lengthy discussion
ensued during which the Board discussed the merits of various options, including the filing of a
bankruptcy petition if the same became necessary. Mr. Witsell passed along information that he
had received from the law firm Polsinelli on the benefits and detriments of pursuing bankruptcy.

Mr. Witsell then made a motion for the Board to authorize and empower management of the
Company to take all necessary actions to investigate potential equity providers, asset sales and re-
capitalization options, including hiring legal counsel and any necessary professionals and
investment bankers, if needed, to execute and file on behalf of the Company all necessary
documents to effectuate a recapitalization or restructuring option, including the commencement of
a voluntary Chapter 11 bankruptcy case and obtain relief as they deem necessary, proper and
desirable in connection with a Chapter 11 case.

Mr. Harris seconded the motion and the following resolutions were unanimously approved:

RESOLVED, that any of the Chairman of the Board, Chief Executive
Officer, President, or Chief Financial Officer and such other officers as may be
designated by the Chief Executive Officer (the “Authorized Officers”), acting alone
or with one or more other Authorized Officers be, and they hereby are, authorized
and empowered to execute on behalf of the Company a renewal of the Company’s
D&O insurance for the upcoming 12 month period: and further

RESOLVED, that management of the Company, following the
investigation of such options as they deem necessary and appropriate to obtain
additional financing and/or negotiate a resolution of the existing default under the
secured credit agreement, are hereby authorized to file or cause to be filed a
voluntary petition for relief under the provisions of Chapter 11 of the Bankruptcy
Code on behalf of the Company; and further

2
Case:19-17633-KHT Doc#:3 Filed:09/04/19 Entered:09/04/19 00:56:58 Page3 of 4

RESOLVED, that any of the Chairman of the Board, Chief Executive
Officer, President, or Chief Financial Officer and such other officers as may be
designated by the Chief Executive Officer (the “Authorized Officers”), acting alone
or with one or more other Authorized Officers be, and they hereby are, authorized
and empowered to execute and file on behalf of the Company all petitions,
schedules, lists, motions, applications, pleadings and other papers or documents as
necessary to commence the Chapter 11 bankruptcy case and obtain any Chapter 11
relief as they may deem necessary, proper and desirable in connection with the
Chapter 11 case; and further

RESOLVED, that the Authorized Officers be, and each of them
individually is, hereby authorized and directed to cause the Company to employ the
law firm of Polsinelli PC as general bankruptcy counsel to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and
all actions to advance the Company’s rights and obligations, including filing any
pleadings; and in connection therewith, the Authorized Officers be, and each of
them individually is, hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and cause to be filed an appropriate
application for authority to retain the services of Polsinelli PC; and further

RESOLVED, that the Authorized Officers be, and each of them
individually is, hereby authorized and directed to cause the Company to employ
one or more investment bankers to identify potential acquirers of the Company’s
assets, and to take any and all actions to advance the Company’s rights and
obligations, and in connection therewith, the Authorized Officers be, and each of
them individually is, hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and cause to be filed an appropriate
application for authority to retain the services of one or more investment bankers;
and further

RESOLVED, that the Authorized Officers be, and each of them
individually is, hereby authorized and empowered to cause the Company to employ
other counsel and professionals of their choice to the extent necessary and to enter
into such fee arrangements for payment of such counsel and professionals as
deemed appropriate, in each case subject to approval by the Court if required; and
further

RESOLVED, that the Authorized Officers be, and each of them
individually is, hereby authorized and empowered to take or cause to be taken any
and all such further actions, to execute and deliver any and all such further
instruments and documents and to pay all such fees and expenses, as the Authorized
Officers, acting alone or with one or more other Authorized Officers, shall deem
appropriate in their judgment to fully carry out the intent and accomplish the
purposes of these Resolutions; and further

RESOLVED, that all actions heretofore taken by the Authorized Officers,
acting alone or with one or more other Authorized Officers, in the name of and on
Case:19-17633-KHT Doc#:3 Filed:09/04/19 Entered:09/04/19 00:56:58 Paged4 of 4

behalf of the Company, in connection with any of the foregoing matters are hereby
in all respects ratified, confirmed and approved.

Adjournment

Mr. Conrad asked if there was any other business to be discussed. Hearing none, Mr. Conrad called
for a motion to adjourn the meeting. Mr. Chandler seconded the motion and it was unanimously
approved,

The meeting was adjourned at 2:50 PM.
Res ully submitted:

Frederick Witsell, Secretary
